United States Court of Appeals
                     For the First Circuit


No. 07-2414

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        KAREN L. SICHER,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on August 14, 2009, is
amended as follows:

     On page 3, line 1 of footnote 2, "practice was 'special
place'" should be replaced with "practice was a 'special place'"

     On page 13, line 17, "defendant's requested a downward
departure" should be replaced with "defendant's requested
downward departure"

     On page 21, line 16, "over time which such that" should be
replaced with "over time such that"